FILED
                              NOT FOR PUBLICATION                            OCT 7 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



STJEPAN JOHN STANKIC,                             No. 10-70970

               Petitioner,                        Agency No. A073-034-170

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Stjepan John Stankic, a native of the former Yugoslavia and a citizen of

Croatia and Australia, petitions pro se for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s

decision denying his applications for asylum, withholding of removal, and relief


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (“CAT”). We have jurisdiction under 8

U.S.C. § 1252. We review de novo questions of law, Mohammed v. Gonzales, 400

F.3d 785, 791-92, (9th Cir. 2005), and we deny the petition for review.

      Stankic may not collaterally challenge his state conviction for felony sexual

assault in a petition for review of a BIA decision. See Resendiz v. Kovensky, 416

F.3d 952, 960-61 (9th Cir. 2005).

      In his opening brief, Stankic fails to address, and therefore has waived any

challenge to, the agency’s denial of his applications for asylum, withholding of

removal, and relief under CAT. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived).

      We grant Stankic’s motion to accept his late reply brief.

      PETITION FOR REVIEW DENIED.




                                          2                                   10-70970